IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ALBERT JAMES KENDRICK,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5103

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 12, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Albert James Kendrick, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.